Petition for Writ of Mandamus Denied and Memorandum Opinion filed
July 14, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-21-00646-CV



                       IN RE HENRY MALONE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               215th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-78051

                         MEMORANDUM OPINION

      Relator Henry Malone filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this Court to compel the Honorable Elaine H. Palmer, presiding judge
of the 215th District Court of Harris County, to vacate the trial court’s order signed
October 7, 2021, denying relator’s motion to compel deposition responses and
continuation of Dr. Ronald Henry, M.D.’s deposition and assess costs of second
deposition.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                        2